DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “claims 5” on line 1 should be rewritten as “claim 5”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 40, 47, 53, 66 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a frame comprising by a plurality of sidewalls” on line 2.  It is unclear if the “frame” comprises “a plurality of sidewalls” or if the “plurality of sidewalls” is separate from the “frame” and “comprises by” the frame.  Examiner interprets the “frame” to “comprise” the “plurality of sidewalls”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “less than 180o”, and the claim also recites “between about 90-180o” and “between about 135-165o” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 40 recites the limitation “the property” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “the one or more processors” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation “the aperture” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 54 recites this limitation as well.
Claim 66 recites the phrase “a frame comprising by a plurality of sidewalls” on line 3.  It is unclear if the “frame” comprises “a plurality of sidewalls” or if the “plurality of sidewalls” is separate from the “frame” and “comprises by” the frame.  Examiner interprets the “frame” to “comprise” the “plurality of sidewalls”.
Claim 66 recites in the preamble “a system for performing and monitoring dialysis of a sample” but the body of the claim does not demonstrate any dialysis taking place such that dialysis would be actively performed on a sample, nor does it demonstrate any active monitoring of said dialysis of said sample.  For this reason, the Examiner finds the claim indefinite since it does not show how any sample is dialyzed or monitored using the claimed structural or functional components.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 & 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haney et al., (“Haney ‘225”, US 2009/0200225).
Claims 1, 3-7 & 15 are directed to a dialysis device, an apparatus or device type invention group.
Regarding Claim 1, Haney ‘225 discloses a dialysis device, (See Abstract), comprising: 
a frame comprising by a plurality of sidewalls impermeable to a sample being dialyzed, (Plate 22 with Ledges 36 or 38 and Raised Areas/Ridges 40, concave portions to accommodate Membranes 14/16 therebetween as shown in Figures 1 & 2, See Figure 1 & 2, and See paragraphs [0019] & [0021]); 
a pair of dialysis membranes, wherein each dialysis membrane of the pair of dialysis membranes is associated with an opposing face of the plurality of sidewalls such that the plurality of sidewalls and the pair of dialysis membranes define a sample chamber, (Membranes 14 & 16 sandwiched between Plates 20, 22, See Figures 1 & 2, and See paragraph [0019]); 
an outer shell surrounding at least a portion of the pair of dialysis membranes, (Plate 20, See Figure 1 & 2, See paragraph [0019]); and 
a cap selectively associated with the sample chamber, (Plug 75 in Access Port 60 fluidly connected to Chamber 18, See Figure 1 & 2, and See paragraph [0017] & [0025]), 
wherein a first sidewall of the plurality of sidewalls comprises a concave curvature with respect to the sample chamber partially defined thereby, (Plate 22 having Ledges 36 or 38 and Raised Areas/Ridges 40, concave portions to accommodate Membranes 14/16 therebetween as shown in Figures 1 & 2, See paragraph [0021]), the first sidewall defining an access port in fluid communication with the sample chamber, (Plates 20 or 22 have needle ports 50 at different side walls/corners, includes access port 60 too, See Figure 1, See paragraph [0025] or [0018]), a septum associated with the access port, the septum comprising an elastic material configured to form a fluid tight seal over the access port, (Gasket 12 sealed around entire perimeter of Chamber 18 between Membranes 14/16 and Plates 20/22, See Figure 1 & 2, See paragraph [0018]), wherein the septum comprises a pierceable, self-sealing material configured to elastically deform when permitting access of a syringe or a component associated therewith to the sample chamber and to reform the fluid tight seal upon dissociation of the syringe or the component associated therewith from the septum, (Gasket 12 made of pliable material with high memory function, rubber or silicone, can be pierced/deformed by Syringe 19 and retain structure, See Figure 1 & 2, See paragraph [0018]).
Additional Disclosures Included:
Claim 3: The dialysis device of claim 1, wherein the concave curvature is defined at least in part by a portion of the first sidewall, the portion of the first sidewall having a first end, a second end opposite the first end, and a peak disposed between the first end and the second end, wherein a slope of the first sidewall between the first end and the peak is greater than zero, and wherein a second slope of the first sidewall between the peak and the second end is less than zero, (Tongue 28 of Plate 22 located between Left edge and interior edge of Plate 22 defining a peak vertically in which there is an inherent slope between peak of Tongue 28 to outer boundary of Plate 22 and interior boundary of Plate 22, defined as one sloped upwards and one downwards, See Figure 2, See paragraph [0020]).
Claim 4: The dialysis device of claim 3, the access port being defined at the peak, (Access Ports 50 cut through Tongue 28 of Plate 22 as shown in Figure 1, See paragraph [0025]).
Claim 5: The dialysis device of claim 1, wherein the concave curvature is defined at least in part by an angular portion of the first sidewall, wherein an angle directed toward the sample chamber formed between a first leg of the angular portion and a second leg of the angular portion is less than 180o, preferably between about 90-180o, more preferably between about 135- 165o, (Plates 20/22 each have angular portion defined where they meet gasket 12 as shown in Figure 2 and define a right angle which anticipates the claimed angle range at 90o).
Claim 6: The dialysis device of claims 5, the access port being defined at a vertex of the angle, (Port 60 extends directly through top of angular portions for Plate 22 as shown in Figure 2, or Ports 50 extend directly through top of right angle portions in corners for Plate 22 as shown in Figure 1).
Claim 7: The dialysis device of claim 1, wherein a second sidewall of the plurality of sidewalls comprises a second concave curvature with respect to the sample chamber partially defined thereby, the second sidewall being opposite the first sidewall and comprising a sample collection point at or near an inflection point of the second concave curvature, (Tongue 28 of Plate 22 located between Left edge and interior edge of Plate 22 defining a peak vertically in which there is an inherent slope between peak of Tongue 28 to outer boundary of Plate 22 and interior boundary of Plate 22, defined as one sloped upwards and one downwards, See Figure 2, See paragraph [0020]; in which an access port 50 located at an opposite diagonal corner for an opposite sidewall of Plate 22 may be located as shown in Figure 1, See paragraph [0025]).
Claim 15: The dialysis device of claim 1, further comprising one or more float chambers defined by one or more of the outer shell, the cap, or a body coupled to the cap, (Air Chambers 42a/42b in Plates 20/22, See Figures ½, and See paragraph [0022] & [0023]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 38-40, 42 & 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney ‘225 in view of Lura et al. ,(“Lura”, US 2018/0073991).
Claims 38-40, 42 & 43 are directed to a dialysis device, an apparatus or device type invention group.
Regarding Claims 38-40, 42 & 43, Haney discloses the dialysis device of claim 1, but does not disclose wherein the cap comprises a sensor cap.
Lura discloses a dialysis device, (See Abstract, paragraph [0002] or [0036], Lura), with a sensor cap, (Sensor Card 109 inserted into port/Slot 102 of Apparatus 101 with Slot Cover 201, See Figures 1A-F & 2, and See paragraphs [0147] & [0163], Lura; Examiner interprets the insertion of a sensor card into an opening/slot of the dialysis device in a secure manner with a cap-shaped slot cover 201 fastening the sensor card in the apparatus to read upon sensor cap based on the definition of “cap” provided in the Conclusion section below) .  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis device of Haney ‘225 by incorporating wherein the cap comprises a sensor cap as in Lura in order to “obtain quantitative sampling of solutes in a fluid” for “any application requiring the detection of fluid components or concentrations of solutes” such as detecting “pH in dialysis fluid”, (See paragraph [0002], Lura), in an accurate manner, (See paragraph [0161], Lura), since Haney ‘225 is directed towards dialysis fluid, (See paragraph [0003], Haney ‘225).
Additional Disclosures Included:
Claim 39: The dialysis device of claim 38, wherein the sensor cap comprises a probe for measuring a property of a fluid within the sample chamber, the property comprising one or more of: pH, conductivity, dissolved oxygen concentration, electrical resistance, temperature, protein concentration, UV absorbance, redox potential, or turbidity, (See paragraph [0150], Lura).
Claim 40: The dialysis device of claim 39, the sensor cap further comprising a second probe for measuring the property of a second fluid outside the sample chamber, (See paragraph [0173], Lura).
Claim 42: The dialysis device of claim 38, wherein the sensor cap additionally comprises one or more of a power supply, a transmitter, a receiver, or a communication port, (See paragraphs [0157] & [0158], Lura).
Claim 43: The dialysis device of claim 42, wherein the communication port comprises a Bluetooth or other wireless protocol adapter, (See paragraph [0158], Lura).
Claim(s) 47, 53, 54, 57, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lura in view of Smith et al., (“Smith”, US 4,995,402).
Claim 47, 53, 54, 57, 60 are directed to a sensor cap, an apparatus or device type invention group.
Regarding Claim 47, 53, 54, 57, 60, Lura discloses a sensor cap, (Sensor Card 109 inserted into port/Slot 102 of Apparatus 101 with Slot Cover 201, See Figures 1A-F & 2, and See paragraphs [0147] & [0163], Lura; Examiner interprets the combination of a sensor card into an opening/slot of the dialysis device in a secure manner with a cap-shaped slot cover 201 fastening the sensor card in the apparatus to read upon sensor cap based on the definition of “cap” provided in the Conclusion section below), comprising a body having a closed end, (Cover 201 has “closed end” at Handle 204, See Figure 2, See paragraph [0163]), and an attachment mechanism coupled to the body and configured to provide haptic feedback when the sensor cap forms a tight association with a dialysis device, (Slot Cover 201 and Sensor Card 109 into Slot 102 is locked using a Bevel 127 and when inserted, can only be inserted in an intended configuration/fixing it, See Figures 1A, 1C and 2, See paragraph [0163]; Examiner interprets the physical insertion of card/cover into Apparatus 101 via Slot 102 being inserted in only an intended manner and fixed to read upon “haptic” since it registers a physical, “touching” sensation), and a probe at least partially disposed within the body of the sensor cap and in electrical communication with the one or more processors, the probe being configured to measure a property of a fluid, (Sensor Card 109 with Cover 201 in communication with Processors via LEDs, See Figures 1A-F & 2, and See paragraph [0158], [0154] & [0155]).
Lura does not disclose that the attachment mechanism also provides aural feedback.
Smith discloses a sensor with an attachment mechanism that provides aural feedback, (See column 23, lines 40-45, Smith).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sensor cap of Lura by incorporating that the attachment mechanism also provides aural feedback as in Smith in order to indicate “an audible signal when the…sensors…is properly inserted into the instrument”, (See column 23, lines 42-44, Smith), resulting in an analyzer that is “simple to use” and “produces significant sensitivity and accurate test results in an instrument which is error free in its operation”, (See column 4, lines 22-32, Smith).
Additional Disclosures Included:
Claim 53: The sensor cap of claim 47, wherein the attachment mechanism comprises a channel defined by a sidewall of the sensor cap, the aperture configured in size and shape to receive a pin disposed on an exterior surface of the dialysis device, (Rod 205 on Apparatus 101 into hole in Cover 201, See Figure 2 and 1A, See paragraph [0163], Lura).
Claim 54: The sensor cap of claim 53, wherein the sidewall further defines a pressure ridge configured to (i) resist rotation of the sensor cap about the pin, (ii) to allow the pin to pass into a locking portion of the aperture in response to a locking force, and (iii) to release the pin from the locking portion of the aperture in response to an unlocking force, (Bevel 127 works with Rod 205 on Apparatus 101 regarding Cover 201 and Card 109 when inserting to lock and then remove after use, See Figure 1A-F and 2, See paragraph [0163], Lura).
Claim 57: The sensor cap of claim 47, wherein the property measured by the probe comprises one or more of pH, conductivity, dissolved oxygen concentration, electrical resistance, temperature, protein concentration, UV absorbance, redox potential, or turbidity, (See paragraph [0150], Lura).
Claim 60: The sensor cap of claim 47, wherein the sensor cap is a single use, disposable device, (See paragraph [0166], Lura).
Claims 66 & 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney ‘225 in view of Lura in further view of Smith.
Claims 66 & 67 are directed to a system for performing and monitoring dialysis of a sample, an apparatus or device type invention group.
Regarding Claims 66 & 67, Haney ‘225 discloses a system for performing and monitoring dialysis of a sample, (See paragraph [0016]); comprising: a dialysis device, (Dialysis Device 10, See Figure 1, See paragraph [0017]), comprising: a frame comprising by a plurality of sidewalls impermeable to a sample being dialyzed, (Plate 22 with Ledges 36 or 38 and Raised Areas/Ridges 40, concave portions to accommodate Membranes 14/16 therebetween as shown in Figures 1 & 2, See Figure 1 & 2, and See paragraphs [0019] & [0021]); a pair of dialysis membranes, wherein each dialysis membrane of the pair of dialysis membranes is associated with an opposing face of the plurality of sidewalls such that the plurality of sidewalls and the pair of dialysis membranes define a sample chamber, (Membranes 14 & 16 sandwiched between Plates 20, 22, See Figures 1 & 2, and See paragraph [0019]); and an outer shell surrounding at least a portion of the pair of dialysis membranes, (Plate 20, See Figure 1 & 2, See paragraph [0019]); and a cap, (Plug 75 in Access Port 60 fluidly connected to Chamber 18, See Figure 1 & 2, and See paragraph [0017] & [0025]).
Haney ‘225 does not disclose the cap being a sensor cap comprising: a body having a closed end; an attachment mechanism coupled to the body and configured to provide aural and haptic feedback when the sensor cap forms a tight association with the dialysis device; one or more processors; a probe in electrical communication with the one or more processors, the probe being configured to measure a property of a fluid; a transmitter; and a power supply in electrical communication with the one or more processors, the probe, and the transmitter, wherein the body of the sensor cap forms a fluid-tight seal around a cavity comprising the one or more processors, the transmitter, and the power supply.
Lura discloses a device directed towards dialysis, (See Abstract, paragraph [0002] or [0036], Lura), with a sensor cap, (Sensor Card 109 inserted into port/Slot 102 of Apparatus 101 with Slot Cover 201, See Figures 1A-F & 2, and See paragraphs [0147] & [0163], Lura; Examiner interprets the combination of a sensor card into an opening/slot of the dialysis device in a secure manner with a cap-shaped slot cover 201 fastening the sensor card in the apparatus to read upon sensor cap based on the definition of “cap” provided in the Conclusion section below), comprising: a body having a closed end, (Cover 201 has “closed end” at Handle 204, See Figure 2, See paragraph [0163]); an attachment mechanism coupled to the body and configured to provide haptic feedback when the sensor cap forms a tight association with the dialysis device, (Slot Cover 201 and Sensor Card 109 into Slot 102 is locked using a Bevel 127 and when inserted, can only be inserted in an intended configuration/fixing it, See Figures 1A, 1C and 2, See paragraph [0163]; Examiner interprets the physical insertion of card/cover into Apparatus 101 via Slot 102 being inserted in only an intended manner and fixed to read upon “haptic” since it registers a physical, “touching” sensation); one or more processors, (Sensor Card 109 with Cover 201 in communication with Processors, See Figures 1A-F & 2, and See paragraph [0158] & [0154]); a probe in electrical communication with the one or more processors, the probe being configured to measure a property of a fluid, (Sensor Card 109 with Cover 201 in communication with Processors, or alternatively Temperature Probe 122 See Figures 1A-F & 2, and See paragraph [0158] & [0154] & [0153]); a transmitter, (See paragraph [0158]); and a power supply in electrical communication with the one or more processors, the probe, and the transmitter, (Electronics 107, or LEDs, See Figure 1A-F, See paragraph [0158] & [0155]), wherein the body of the sensor cap forms a fluid-tight seal around a cavity comprising the one or more processors, the transmitter, and the power supply, (Cover 201 over Apparatus 101, See Figure 1A-F, 2, and See paragraph [0158], [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Haney ‘225 by incorporating a sensor cap comprising: a body having a closed end; an attachment mechanism coupled to the body and configured to provide aural and haptic feedback when the sensor cap forms a tight association with the dialysis device; one or more processors; a probe in electrical communication with the one or more processors, the probe being configured to measure a property of a fluid; a transmitter; and a power supply in electrical communication with the one or more processors, the probe, and the transmitter, wherein the body of the sensor cap forms a fluid-tight seal around a cavity comprising the one or more processors, the transmitter, and the power supply.
Modified Haney ‘225 does not disclose that the attachment mechanism also provides aural feedback.
Smith discloses a sensor with an attachment mechanism that provides aural feedback, (See column 23, lines 40-45, Smith).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Haney ‘225 by incorporating that the attachment mechanism also provides aural feedback as in Smith in order to indicate “an audible signal when the…sensors…is properly inserted into the instrument”, (See column 23, lines 42-44, Smith), resulting in an analyzer that is “simple to use” and “produces significant sensitivity and accurate test results in an instrument which is error free in its operation”, (See column 4, lines 22-32, Smith).
Additional Disclosures Included:
Claim 67: The system of claim 66, wherein a first sidewall of the plurality of sidewalls comprises a concave curvature with respect to the sample chamber partially defined thereby, (Plate 22 having Ledges 36 or 38 and Raised Areas/Ridges 40, concave portions to accommodate Membranes 14/16 therebetween as shown in Figures 1 & 2, See paragraph [0021], Haney ‘225), and defines an access port in fluid communication with the sample chamber, (Plates 20 or 22 have needle ports 50 at different side walls/corners, includes access port 60 too, See Figure 1, See paragraph [0025] or [0018], Haney ‘225).
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haney ‘225 in view of Diamond et al., (“Diamond”, US 6,395,233).
Claim 71 is directed to a dialysis device, an apparatus or device type invention group.
Regarding Claim 71, Haney ‘225 discloses the dialysis device of claim 1, but does not disclose wherein the cap further comprises a needle guide.
Diamond discloses a dialysis device wherein the cap further comprises a needle guide, (See column 6, lines 53-60, Diamond).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis device of Haney ‘225 by incorporating wherein the cap further comprises a needle guide as in Diamond in order to “inject the…container with sample solution” or “remove an aliquot of dialysate…and deliver it to a receptacle for whatever analytical method is desired”, (See column 9, lines 53-60, Diamond).

Conclusion

    PNG
    media_image1.png
    170
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    55
    380
    media_image2.png
    Greyscale

Examiner relies upon the definition of “cap” as defined above in Merriam-Webster, found at https://www.merriam-webster.com/dictionary/cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779